     Case 1:20-cr-00020-NONE-SKO Document 81 Filed 02/03/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:20-cr-00020-NONE-SKO
12                     Plaintiff,
13          v.                                        ORDER DENYING DEFENDANT’S
                                                      MOTION TO DISMISS THE SUPERSEDING
14   RAMONCHITO RACION,                               INDICTMENT
15                     Defendant.                     (Doc. No. 56)
16

17

18          Pending before the court is defendant Ramonchito Racion’s motion to dismiss the

19   Superseding Indictment in this case. (Doc. Nos. 56, 73.) On December 18, 2020, the motion

20   came before the court for hearing. (Doc. No. 75.) Assistant U.S. Attorneys Michael Tierney and

21   Justin Gilio appeared on behalf of the government and Assistant Federal Public Defender Eric

22   Kersten appeared on behalf of defendant Racion. (Id.) Having considered the parties’ briefs and

23   oral arguments, and for the reasons set forth below, the court will deny defendant’s motion to

24   dismiss.

25                                           BACKGROUND

26          Defendant Racion is charged by way of the Superseding Indictment in three counts. (Doc.

27   No. 66.) The first count charges him with attempted sexual abuse in violation of 18 U.S.C.

28   § 2242(2)(B) (“Count 1”). (Doc. No. 66 at 1 (“on or about June 7, 2019 to June 11, 2019”
                                                     1
     Case 1:20-cr-00020-NONE-SKO Document 81 Filed 02/03/21 Page 2 of 8


 1   defendant “knowingly attempted to engage in a sexual act with [victim] while [victim] was

 2   physically incapable of declining participation in . . . that sexual act”).) The second count charges

 3   him with abusive sexual contact in violation of 18 U.S.C. § 2244(b) (“Count 2”). (Doc. No. 66 at

 4   2 (“on or about June 7, 2019 to June 11, 2019” defendant “knowingly engaged in sexual contact

 5   with [victim] without [victim]’s permission”).)1 The third count also charges him with abusive

 6   sexual contact in violation of § 2244(b) (“Count 3”). (Doc. No. 66 at 2 (“on or about April 1,

 7   2019 to May 11, 2019” defendant “knowingly engaged in sexual contact with [victim] without

 8   [victim]’s permission”).)2

 9          The original Indictment in this case, returned on January 30, 2020, had charged defendant

10   in only two counts, the first alleging attempted sexual abuse “beginning on or about June 7, 2019

11   and continuing thereafter through June 11, 2019” and the second charging abusive sexual contact

12   “beginning on or about April 1, 2019 and continuing thereafter through June 11, 2019.” (Doc.

13   No. 32.) On June 22, 2020, defendant filed a motion seeking a bill of particulars, arguing that the

14   time period and reference to general sexual acts in the original Indictment did not adequately

15   apprise him of the conduct with which he was being charged. (Doc. No. 45 at 7–8.) The motion

16   for a bill of particulars was denied on August 17, 2020. (Doc. No. 55 at 27–28.)3

17          On September 14, 2020, defendant moved to dismiss the original Indictment arguing that

18   the first count of that Indictment was legally insufficient because in alleging a five day period of

19   time, it failed to adequately apprise him of the alleged conduct against which he must defend at

20
     1
       Counts 1 and 2 appear to focus on the allegation that defendant performed oral sex on the
21   victim without the victim’s consent. (Doc. Nos. 73 (Defendant’s Supplemental Brief) at 3
22   (“[T]he offense charged in Count One and Count Two appear to be separate charges based on the
     exact same incident.”); see also 56 (Defendant’s Motion to Dismiss) at 3–4 (summarizing that
23   incident).)

24   2
       Count 3 appears to focus on the allegation that defendant gave the victim a backrub and
     subsequently touched the victim’s groin without the victim’s consent. (Doc. No. 73 (Defendant’s
25   Supplemental Brief) at 4 (explaining defendant “suspects” Count 3 arises from that incident).)
26   3
        In denying that motion, the magistrate judge addressed defendant’s counsel, noting: “[Y]ou’ve
27   clearly indicated that you are aware of what the charges are, the dates and times of the
     transactions so that you can prepare a defense, and it sounds like you’ve got some great avenues
28   of defense to pursue to defend against these charges[.]” (Doc. No. 55 at 18:8–12.)
                                                      2
     Case 1:20-cr-00020-NONE-SKO Document 81 Filed 02/03/21 Page 3 of 8


 1   trial and that the second count was both duplicitous and legally insufficient. (Doc. No. 56.) The

 2   government responded and defendant filed his reply thereto. (Doc. Nos. 59, 60.)

 3          Conceding that the second count as alleged in the original Indictment was duplicitous, the

 4   government sought and obtained the return of the Superseding Indictment on November 5, 2020,

 5   charging defendant in Counts 1–3 as summarized above.4 (Doc. No. 66.) After the Superseding

 6   Indictment was returned, on December 4, 2020, defendant filed a supplemental brief in support of

 7   his motion to dismiss the original Indictment. (Doc. No. 73.) Therein, defendant argued that

 8   Counts 1–3 of the Superseding Indictment should be dismissed because the time periods alleged

 9   in connection with each count failed to adequately apprise him of the conduct with which he was

10   being charged and against which he must defend at trial. (Id.)

11                                APPLICABLE LEGAL STANDARDS

12          “Dismissal of an indictment is considered a drastic step and is generally disfavored as a

13   remedy.” United States v. Fuchs, 218 F.3d 957, 964 (9th Cir. 2000) (internal quotations and

14   citation omitted). The Rules of Criminal Procedure require that an indictment “must be a plain,

15   concise and definite written statement of the essential facts constituting the offense charged[.]”

16   Fed. R. Crim. P. 7(c)(1). “An indictment is sufficient if it (1) ‘contains the elements of the

17   offense charged and fairly informs a defendant of the charge against him which he must defend’

18   and (2) ‘enables him to plead an acquittal or conviction in bar of future prosecutions for the same

19   offense.’” United States v. Lazarenko, 564 F.3d 1026, 1033 (9th Cir. 2009) (quoting Hamling v.

20   United States, 418 U.S. 87, 117 (1974)). “An indictment must provide the essential facts
21   necessary to apprise a defendant of the crime charged; it need not specify the theories or evidence

22
     4
23     The first count of the original Indictment is nearly identical to Count 1 of the Superseding
     Indictment, except the time period in Count 1 is now alleged more definitively. (Compare Doc.
24   Nos. 32 at 1 (“beginning on or about June [7], 2019, and continuing thereafter through June 11,
     2019”), with 66 at 1 (“on or about June 7, 2019 to June 11, 2019”).) The second count in the
25   original Indictment, which the government conceded was duplicitous, is now charged in the
26   Superseding Indictment as two separate counts. Specifically, in Count 2 the same time frame is
     alleged as is alleged in Count 1. (Doc. No. 66 at 1–2.) Count 3 also now alleges a more definite
27   time period in comparison to that alleged in the original Indictment. (Compare Doc. Nos. 32 at 2
     (“beginning on or about April 1, 2019, and continuing thereafter through June 11, 2019”), with 66
28   at 2 (“on or about April 1, 2019 to May 11, 2019”).)
                                                       3
     Case 1:20-cr-00020-NONE-SKO Document 81 Filed 02/03/21 Page 4 of 8


 1   upon which the government will rely to prove those facts.” United States v. Cochrane, 985 F.2d

 2   1027, 1031 (9th Cir. 1993). The precise date on which an offense allegedly occurred is not an

 3   essential element that must be included in an indictment. Berg v. United States, 176 F.2d 122,

 4   126 (9th Cir. 1949). Thus, “[e]ven if it be true that the date alleged for the commission of a crime

 5   is not a true one or even a possible one, this does not invalidate the indictment.” Id.; see also

 6   Ledbetter v. United States, 170 U.S. 606, 612 (1898) (“Neither is it necessary to prove that the

 7   offense was committed upon the day alleged, unless a particular day be made material by the

 8   statute creating the offense. Ordinarily, proof of any day before the finding of the indictment, and

 9   within the statute of limitations, will be sufficient.”); United States v. Tsinhnahijinnie, 112 F.3d

10   988, 991 (9th Cir. 1997) (“The government ordinarily need prove only that the crime occurred on

11   a date reasonably near the one alleged in the indictment, not on the exact date.”)

12                                               ANALYSIS

13          Defendant Racion moves to dismiss the Superseding Indictment arguing that the time

14   period alleged in Counts 1–3 fail to adequately apprise him of the charged conduct against which

15   he must defend at trial. As to Count 1, defendant argues that the language “on or about June 7,

16   2019 to June 11, 2019” implies that “the offense was either continuing, or that it occurred at a

17   time unknown.” (Doc. No. 73 at 2.) Defendant argues that the criminal complaint and all the

18   discovery produced by the government to the defense to date indicate that the alleged conduct

19   underlying Count 1—an attempt to perform oral sex without the victim’s permission—occurred

20   on a specific date, i.e., in the early morning hours of June 8, 2019. (Id.) As to Count 2—which
21   appears to be premised on the same conduct charged in Count 1 and employs identical language

22   regarding the time period within which the conduct took place—defendant makes the same

23   argument and “reincorporates all arguments supporting dismissal of Count One[.]” (Id. at 3.)

24   Finally, as to Count 3—which focuses on the alleged backrub and nonconsensual touching of the

25   victim’s groin—defendant argues that the language “on or about April 1, 2019 to May 11, 2019”

26   is also legally insufficient, and he therefore “incorporates all arguments supporting dismissal of
27   Counts One and Two[.]” (Id. at 4.) The government opposed defendant’s initial motion to

28   dismiss the original Indictment on the basis that the time periods alleged therein did provide the
                                                       4
     Case 1:20-cr-00020-NONE-SKO Document 81 Filed 02/03/21 Page 5 of 8


 1   defendant with adequate notice of the conduct with which he was charged and was sufficient to

 2   permit him to prepare an adequate defense against the charges at trial. (See Doc. No. 59.)

 3          As a general proposition, “although an indictment cannot be completely open-ended, . . .

 4   an indictment that specifies an end date is sufficient to apprise defendants of the charges and

 5   enable[s] them to prepare a defense[.]” United States v. Forrester, 616 F.3d 929, 940–41 (9th

 6   Cir. 2010) (internal citation omitted); United States v. Pac. Gas & Elec. Co., 153 F. Supp. 3d

 7   1048, 1052 (N.D. Cal. 2015) (same); see also United States v. Hallock, No. 2:06–CR–396 JCM,

 8   2014 WL 1053596, at *6 (D. Nev. Mar. 14, 2014) (“[T]he Ninth Circuit has repeatedly held that

 9   indictments specifying an end date to criminal activity without specifying a start date are

10   sufficiently specific.”). On one end of the spectrum, a valid indictment cannot fail to allege any

11   time period with respect to the commission of the charged offense whatsoever. See United States

12   v. Cecil, 608 F.2d 1294, 1296–97 (9th Cir. 1979) (holding that an indictment, which charged the

13   defendant with conspiracy to traffic marijuana, was invalid where it alleged that the charged

14   conspiracy took place in Arizona, Mexico, and elsewhere and provided the names of some co-

15   conspirators, but failed “to state any other facts or circumstances pertaining to the conspiracy”

16   and “[m]ore importantly,” also failed “to place the conspiracies within any time frame.”). On the

17   other end of the spectrum, indictments alleging a fixed but approximate time period regarding the

18   commission of the charged offense “serve[] to prevent any dickering over the small technicality

19   of an exact date” and do not automatically invalidate an indictment. United States v. McCown,

20   711 F.2d 1441, 1450 (9th Cir. 1983) (discussing the propriety of the phrase “on or about” as
21   opposed to the open-ended terms of “on or before” and “on or after” in charging documents).

22          Here, each count of the Superseding Indictment alleges a fixed time period in a manner

23   that apprises the defendant of the charged conduct against which he must defend at trial. Counts

24   1 and 2 allege that the attempted assault and the assault itself occurred within a five-day window,

25   i.e., on or about June 7 to June 11, 2019. First, this time period as alleged is sufficiently narrow

26   so that even the defendant himself has surmised that the alleged conduct underlying Counts 1 and
27   2 concerns the alleged act of attempting to and performing oral sex on the victim without the

28   victim’s consent. (See Doc. No. 46 (Defendant’s Motion for Bill of Particulars) at 4
                                                       5
     Case 1:20-cr-00020-NONE-SKO Document 81 Filed 02/03/21 Page 6 of 8


 1   (summarizing the allegations of the June 8, 2019 incident), 7 (“request[ing] confirmation that

 2   [the] June 8 incident is the attempted act [defendant] is being charged with committing”)

 3   (emphasis added).) Second, and relatedly, at the hearing on the motion for bill of particulars,

 4   defense counsel indicated a plausible trial strategy aimed at discrediting the victim’s account of

 5   events regarding the early-June incident because the various pieces of evidence “don’t match up.”

 6   (See Doc. No. 55 at 4:16–23.) Indeed, defendant recently filed a notice of intent to present an

 7   alibi witness at trial in connection with the alleged early-June 2019 incident. (Doc. No. 74.) See

 8   United States v. Holmes, No. 5:18-cr-00258-EJD, 2020 WL 666563, at *7 (N.D. Cal. Feb. 11,

 9   2020) (“Ironically, the fact that Defendants can pick apart the truth of the events in the indictment

10   indicates that the [superseding indictment] is constitutionally sound—it means Defendants know

11   what they will face at trial.”). Third, the time periods alleged in Counts 1 and 2 of the

12   Superseding Indictment, as the government puts it, “is what the evidence reflects” in this case.

13   (Doc. No. 59 at 4.) For example, as noted above, defendant argues that the complaint and all of

14   the discovery produced to the defense to date indicate that the alleged conduct occurred during

15   the early morning hours of June 8, which could reasonably encompass the late hours of June 7 as

16   well, when it has been suggested the defendant and the victim returned to their residence after

17   attending a concert. (Doc. Nos. 73 at 2; see also 56 at 3–4 (defendant’s summary of the facts).)

18   Moreover, as the government points out, the discovery in this case, including defendant’s own

19   statements, indicates that the incident leading to the charges alleged in Counts 1 and 2 may have

20   occurred on another date but within the short time period alleged in both Counts 1 and 2. (See
21   Doc. No. 59-3 (Defendant’s Interview with Law Enforcement) at 7 (“Maybe – maybe I’m – I’m –

22   I was wrong with the date. You know.”).) For these reasons, the court concludes that the time

23   periods alleged in Counts 1 and 2 of the Superseding Indictment provide defendant with adequate

24   notice of the conduct with which he is charged. Accordingly, his motion to dismiss those counts

25   of the Superseding Indictment will be denied.

26           Likewise, the court concludes that the allegations of Count 3 of the Superseding
27   Indictment also afford defendant with adequate notice of the charged conduct by providing a

28   fixed time period during which the charged assault was allegedly committed, despite the fact that
                                                       6
     Case 1:20-cr-00020-NONE-SKO Document 81 Filed 02/03/21 Page 7 of 8


 1   it encompasses a month as opposed to merely several days. (Doc. No. 66 at 2 (“on or about April

 2   1, 2019 to May 11, 2019”).) The court notes that the government did not address in its opposition

 3   to defendant’s initial motion to dismiss the original Indictment this longer time period that is now

 4   alleged in the Superseding Indictment. (See Doc. No. 59 at 6.) The government also did not

 5   respond to defendant’s supplemental brief until the December 18, 2020 hearing. Nonetheless, the

 6   law is clear that an indictment alleging an end date with respect to the charged criminal offense is

 7   sufficient, even if no beginning date is alleged. See Hallock, 2014 WL 1053596, at *6; see also

 8   Forrester, 616 F.3d at 940–41. Here, by contrast, the charge set forth in Count 3 of the

 9   Superseding Indictment alleges both a start and end date. (Doc. No. 66 at 2.) Further, it appears

10   that defendant and his counsel understand the nature of the conduct alleged in Count 3 and that

11   the defense has been able to formulate a plausible trial strategy based upon that understanding:

12                     Mr. Racion suspects Count Three arises from an instance when
                       Racion gave S.K. a backrub at the Lost Arrow Dorm, where the
13                     men resided prior to moving to “Boystown.” The backrub occurred
                       after S.K. complained about soreness in his neck, back and
14                     shoulders after a hard day at work. According to discovery, S.K.
                       now claims Racion touched him in the groin area without
15                     permission during the backrub.
16   (Doc. No. 73 at 4.) See Holmes, 2020 WL 666563, at *7. Therefore, the court concludes that the

17   time period alleged in Count 3 of the Superseding Indictment does provide defendant with

18   adequate notice of the charged offense and is sufficient to allow him to prepare a defense to that

19   charge. Accordingly, defendant’s motion to dismiss Count 3 of the Superseding Indictment will

20   also be denied.
21          Finally, in addition to arguing that the time periods alleged in Counts 1–3 of the

22   Superseding Indictment are legally insufficient, defendant appears to argue that the specific acts

23   allegedly committed by defendant, i.e., performing oral sex on the victim and touching the

24   victim’s groin during a backrub, must be alleged in order for the Superseding Indictment to be

25   valid. (See Doc. No. 56 at 10.) Defendant has failed to present any legal authority in support of

26   this argument. In any event, the court concludes that a failure to allege the particular sexual acts
27   committed by defendant is not fatal to the sufficiency of the Superseding Indictment. See, e.g.,

28   Mims v. United States, 332 F.2d 944, 946–47 (10th Cir. 1964) (holding that the indictment was
                                                       7
     Case 1:20-cr-00020-NONE-SKO Document 81 Filed 02/03/21 Page 8 of 8


 1   not invalid because it failed to allege the “species of assault, threat or intimidation” committed by

 2   the defendant). Therefore, defendant’s motion to dismiss the Superseding Indictment due to the

 3   failure to allege the specific acts constituting the charged sexual assaults will be denied as well.

 4                                             CONCLUSION

 5          For these reasons, defendant Racion’s motion to dismiss the Superseding Indictment (Doc.

 6   Nos. 56, 73) is denied.

 7   IT IS SO ORDERED.
 8
        Dated:     February 3, 2021
 9                                                         UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
